Citation Nr: 1114217	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a traumatic brain injury.

5.  Entitlement to service connection for vertigo, to include on a secondary basis.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for seizure disorder.

8.  Entitlement to service connection for a stomach disorder.

9.  Entitlement to service connection for a throat disability.

10.  Entitlement to service connection for headaches.

11.  Entitlement to an increased rating for residuals of a trauma to the left eye, with macular scar, currently evaluated as 20 percent disabling.

12.  Entitlement to a compensable evaluation for residuals of a rhinoplasty.

13.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1961, and from September 1961 until his retirement in December 1978.

The Regional Office (RO) originally denied the Veteran's claim for service connection for a right eye disability in a February 1979 rating decision.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  In a January 2007 rating decision, the RO concluded new and material evidence had not been submitted, and the claim for service connection for a right eye disability remained denied.  In addition, the RO denied service connection for a back disability.  

By rating action dated February 2009, the RO found new and material evidence had been received, and reopened the claim for service connection for a right eye disability.  In addition, the RO denied the remaining claims for service connection, as well as the Veteran's claims for an increased rating for his service-connected left eye disability, the residuals of a rhinoplasty, and bilateral hearing loss.  He filed a timely appeal to the Board of Veterans' Appeals (Board).  

The Board notes that the RO reopened the Veteran's claim for service connection for a right eye disability and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 	

The issue of service connection for a neck disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right eye disability on the merits, service connection for residuals of a traumatic brain injury, vertigo, a seizure disorder and headaches, and an increased rating for a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision of the RO denied service connection for a right eye disability.  It was held that new and material evidence had not been received.  The Veteran was notified of this determination and did not appeal.

2.  The evidence added to the record since the January 2007 determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a right eye disability.

3.  The Veteran's in-service back complaints were acute and transitory and resolved without residual disability.  

4.  There is no competent and probative evidence demonstrating that a back disability, to include arthritis, that was initially manifested many years after service is related to service.  

5.  Hypertension was not documented in service, and has not been demonstrated following the Veteran's discharge from service.

6.  The Veteran's tinnitus may not be disassociated from his in-service noise exposure.

7.  A stomach disability was not present in service, and has not been shown following the Veteran's retirement from service. 

8.  A throat disorder was not shown in service, and has not been documented following service.  

9.  The Veteran's rhinoplasty is manifested by no more than a 30 percent obstruction.

10.  The Veteran has Level I hearing in each ear.



CONCLUSIONS OF LAW

1.  The January 2007, rating decision, which denied service connection for a right eye disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the January 2007, rating decision is new and material, and the appellant's claim for service connection for a right eye disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).

4.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303(d) (2010).

6.  A stomach disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

7.  A throat disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

8.  The criteria for a compensable evaluation for residuals of a rhinoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6502 (2010).

9.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in July and November 2006, and January, February and May 2008 letters, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Board notes the January 2008 letter also informed the Veteran that new and material evidence was needed to reopen the claim for service connection for a right eye disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter provided the requisite information pertaining to a claim for an increased rating.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, VA examination reports and the testimony of the Veteran and his spouse at a hearing before the undersigned. 

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection for a right eye disability was denied by the RO in February 1979 on the basis that refractive error is not a disability for which compensation benefits are payable.  The January 2007 rating action found new and material evidence had not been received, and the Veteran's claim for service connection for a right eye disability remained denied.  

The evidence of record at the time of the January 2007 determination included the service treatment records and post-service private and VA medical records.  The service treatment records show the Veteran had refractive error of the right eye.  When seen in a VA outpatient treatment clinic in March 1991, it was noted he had a posterior vitreous detachment, partial, in the right eye, with floater.  A private physician noted in July 2003 that the vitreoretinal examination of the right eye was entirely normal.  Visual acuity in the right eye was 20/20.  

The Veteran was seen in a VA outpatient clinic in February 2006 and complained of severe red eyes and irritated lids.  Corrected visual acuity in the right eye was 20/25.  The diagnoses were infectious blepharitis and large verruca of the right upper lid and severe blepharochalasis.  

The additional evidence includes private and VA medical records.  On VA examination in August 2008, it was reported the Veteran had early cataracts in his right eye.  

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran's has a current acquired right eye disability.  Accordingly, the Board will resolve all doubt in the Veteran's favor and find that the evidence is new and material sufficient to reopen the claim for service connection for a right eye disability.

	II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

A.  Back disability 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The service treatment records disclose the Veteran was seen in July 1962 and complained of low back ache of several years duration.  The impression was chronic low back ache.  A bed board was prescribed and he was referred to physical therapy.  When seen later that day, it was reported he had slight scoliosis.  

The Veteran was seen in January 1974 and reported he fell and passed out.  He stated he slipped on ice.  He was taken to a private hospital where it was noted he had fallen on his back.  

The Veteran was seen in a VA outpatient treatment clinic in May 2005.  He reported a history of a back injury in 1974, and indicated he had been hospitalized for one week.  He related he was being seen by a private physician for his low back pain.  The assessment was the Veteran was hospitalized for back pain in 1974 with a recent exacerbation.  He again complained of low back pain in November 2005.  An X-ray of the lumbosacral spine in November 2007 revealed facet joint arthropathy, discogenic changes and degenerative joint disease affecting each sacroiliac joint.  

The evidence against the Veteran's claim includes the service treatment records and the post-service evidence of record.  When he was seen in July 1962 for his complaints of low back pain, an examination demonstrated full range of motion and no pain.  While he did report he fell on his back in January 1974, both the private hospital reports, and the subsequent hospitalization in a service department facility, contain no findings concerning the back.  On a report of medical history in February 1978, in conjunction with the retirement examination, the Veteran denied a history of recurrent back pain.  He noted the incident in 1974, but made no mention of any back problems resulting from this.  A clinical evaluation of the spine on the retirement examination in February 1978 was normal.  

During the hearing before the undersigned in September 2010, the Veteran testified that in addition to the back injury in 1974, his job in service involved lifting heavy parts.  He acknowledged he did not recall being given any diagnosis pertaining to the back in service.  He also stated he had gone to a chiropractor in 1980, and that he saw other doctors, but he never kept a record about it.  

The initial indication of any back problem following service is in 2005, more than 15 years following the Veteran's separation from service.  The Veteran's testimony to the effect he had back problems following the 1974 incident in which he slipped on ice, and that his current back disability is related to service is not supported by the record.  In fact, the service treatment records disclose he denied back pain when he was examined in February 1978, prior to his retirement from service.  Thus, the Board finds the Veteran's statements to the effect his back problems have been present since service lack credibility.  

The evidence establishes that a chronic back disability was not present in service or for many years thereafter.  There is no competent medical evidence linking the current back disorder to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of his back disability.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

B.  Hypertension, a stomach disability and a throat disorder 

The service treatment records reflect several elevated blood pressure readings.  Over a period of 12 days in February 1964, blood pressure readings were 124/92, 120/92, and 122/92.  When he was hospitalized in a private facility during service in January 1974, blood pressure was 138/92.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  While the Board acknowledges several elevated blood pressure readings during service, with the exception of those noted above, all other readings were within normal limits.  On the report of medical history in February 1978, the Veteran denied a history of high blood pressure.  On the retirement examination in February 1978, the heart and vascular system were normal.  Blood pressure was 116/84.  

The evidence supporting the Veteran's claim for service connection for a stomach disability includes his statements and some of the medical evidence of record.  The service treatment records show that the Veteran complained of a stomach ache for a couple of days in February 1960.  He stated the pain was present independently of meals.  He related he had the same trouble the previous year, and the treatment at that time did not provide any relief.  On a report of medical history in January 1961, the Veteran related a history of frequent indigestion.  In the physician's summary section, it was noted the Veteran reported gas in his stomach.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  When the Veteran was seen in February 1960 for a stomach ache, an examination of the epigastric region was negative.  A clinical evaluation of the abdomen and viscera on the separation examination in January 1961 was normal.  

The Veteran asserts service connection is warranted for a throat disability.  He claims he was treated in service for various throat problems, including tonsillitis.  

The service treatment records demonstrate the Veteran was seen on a number of occasions for complaints including a sore throat.  The impressions included upper respiratory infection, viral syndrome, and tonsillitis.  

The Veteran was afforded a VA otolaryngology examination in August 2008.  He reported a history of post nasal drainage and congestion.  An examination of the mouth and oropharynx was unremarkable.  The diagnosis was allergic rhinitis.  

It is significant to observe that there is no clinical evidence of hypertension, a stomach disability or a throat disorder either during service or at any time following service.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The only evidence supporting the Veteran's claim includes his statements.  The fact remains there is no competent medical evidence demonstrating he has hypertension, a stomach disorder or a throat disorder.  The Veteran is not competent to render a diagnosis.  See Jandreau,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran has hypertension, a stomach disability or a throat disorder, the preponderance of the evidence is against the claims and service connection is denied.  See Brammer, 3 Vet. App. 223, 225.

C.  Tinnitus 

Discharge certificates show the Veteran was a radar repairman and a teletype equipment repairman in service.  Service connection is in effect for bilateral hearing loss, evaluated as noncompensable.  

The Veteran asserts he worked around loud radar equipment while in service, and that he has tinnitus.  The Board acknowledges the service treatment records are negative for complaints or findings of tinnitus.  He denied having tinnitus on VA audiometric examinations in November 2003 and July 2004.  

The Veteran was seen by a private audiologist in February 2008.  Following audiometric testing, it was concluded he had a severe high frequency sensorineural hearing loss in each ear.  The report shows the Veteran stated he had constant tinnitus.  The audiologist Indicated tinnitus is commonly associated with sensorineural hearing loss, although it can be present without hearing loss.  She noted the Veteran was a teletype writer repairman and a ground radar technician in service.  Thus, she believed he was exposed to excessive noise levels in service.  She reviewed service treatment records the Veteran made available to her, and concluded given the excessive noise exposure in service, and documentation of decreased hearing threshold levels upon separation from service, it was as least as likely as not that the Veteran's tinnitus was caused by or contributed to by excessive noise exposure in service.

The Board acknowledges that following a VA audiometric examination in June 2008, it was concluded that since the service treatment records revealed no complaints of tinnitus, and the Veteran denied having it on examinations in 2003 and 2004, it was less likely than not that tinnitus was related to service.  

Under the circumstances in this case, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran's tinnitus may not be disassociated from the in-service acoustic trauma that also resulted in his service-connected bilateral hearing loss.  Accordingly, the Board finds service connection for tinnitus is warranted.

	III.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is also recognized that ratings may go up and down during an appeal period where there is a change in manifestations of the disorder during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That has been taken into consideration in the determinations entered herein.


A.  Residuals of a rhinoplasty

A 10 percent evaluation is assignable for traumatic deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran asserts a higher rating is warranted for the residuals of a rhinoplasty.  He argues his nose is stopped up all the time and that he has difficulty breathing.  

On VA otolaryngology examination in August 2008, the Veteran reported a history of post-nasal drainage and congestion.  An examination of the nose revealed a nasal septum that was straight and in the midline.  There was mild swelling involving the inferior turbinates, with approximately a 20-30 percent obstruction on each side, due to the enlarged inferior turbinates.  There was no mucous present in the nose or the nasopharynx.  There was no nasal crusting or nasal polyps present.  The pertinent diagnosis was allergic rhinitis.  The examiner commented that the rhinoplasty appeared to have eliminated the problem of a nasal septal deviation.  This would have been a mechanical issue, which had been cleared.  His current symptoms related to allergic rhinitis, which would be an inflammatory issue and unrelated to the service-connected deviated nasal septum.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of residuals of a rhinoplasty.  In sum, the findings required for a 10 percent evaluation have not been shown.  While there is some obstruction, it is less than the 50 percent required for a 10 percent rating.  


B.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim includes findings on private and VA audiometric examinations.  Both examinations show the Veteran has a sensorineural hearing loss in each ear. 

The evidence against the Veteran's claim includes the results of the audiometric tests.  Initially, the Board notes that the private audiometric test conducted in February 2008 conformed to the provisions of 38 C.F.R. § 4.85, and may be considered in evaluating the severity of the Veteran's bilateral hearing loss.  That test revealed the hearing threshold levels in decibels in the right ear were 20, 20, 65, and 75, at 1,000, 2,000, 3,000, and 4,000, Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 15, 55, and 70.  The average puretone thresholds were 45 decibels in the right ear, and 39 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  

On VA audiometric examination in June 2008, the hearing threshold levels in decibels in the right ear were 15, 15, 65, and 65, at 1,000, 2,000, 3,000, and 4,000, Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 5, 55, and 65.  The average puretone thresholds were 40 decibels in the right ear, and 35 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the left ear.  

Under the criteria set forth in the Rating Schedule, both the private and VA audiometric test results establish the Veteran has Level I hearing in each ear.  These findings correspond to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board finds that the objective audiological findings on examination sufficiently address his hearing impairment, and any failure to mention his subjective complaints regarding his functioning is not prejudicial to the Veteran.

Although the Veteran asserts that his hearing loss should be compensable, his statements clearly have less probative value than the objective findings demonstrated on audiometric testing.  In sum, the findings required for a compensable evaluation have not been shown.  

	IV.  Other considerations

The Board has also considered whether the Veteran's service-connected bilateral hearing loss and residuals of a rhinoplasty present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as where indicated, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for a right eye disability is reopened and to this extent only, the appeal is granted.

Service connection for a back disability, hypertension, a stomach disability and a throat disorder is denied.

Service connection for tinnitus is granted.

An increased rating for residuals of a rhinoplasty and for bilateral hearing loss is denied.


REMAND

Reopening the claim for service connection does not end the inquiry with respect to the claim for service connection for a right eye disability.  However, additional development is needed before action can be taken on this claim, as well as the remaining claims on appeal.

In this regard, the Board notes the Veteran argues, in part, his right eye disability is due to his service-connected left eye disability.  The Board acknowledges that the examiner concluded, following the VA eye examination in September 2008, that it was less likely than not that the Veteran's right eye disability was related to his left eye condition.  It is significant to point out, however, that the examiner failed to address whether there was any increase in severity of the right eye disorder due to the service-connected left eye disability.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2010).

Finally, although a letter complying with the notification requirements of the Veterans Claims Assistance Act of 2000 (VCAA) was sent regarding the claim for service connection for a right eye disability on a direct basis, no such letter has been sent addressing the claim for service connection on a secondary basis.  In light of the development regarding this claim, the Veteran's claim for an increased rating for his left eye disability is deferred.

With respect to the claim for service connection for residuals of a traumatic brain injury, vertigo, a seizure disorder and headaches, the Veteran argues that these all stem from the incident in January 1974.  While in service, the Veteran was admitted to a private hospital in January 1974.  It was indicated he had slipped and fallen on his back that day.  It was reported after the fall, he felt as if he were in a dream world.  His vision faded, and urine incontinence was noted, although there was no seizure motor activity.  There was no aura, and no symptoms prior to the slip on ice.  It was indicated a neurological examination was within normal limits, but the examiner felt the Veteran's history was compatible with cerebral compression, with cortical blindness, nausea and incontinence.  This was in spite of the lack of a head injury.  Skull films, a brain scan and an electroencephalogram were all normal.  The Veteran was asymptomatic after several days in the hospital.  The diagnoses were cerebral compression with cortical blindness, transient atrial fibrillation and possible, but unproven, seizure disorder.

A clinical record cover sheet, reflecting the same period as the private hospitalization referenced above, reflects a diagnosis of observation for seizure disorder, no disease found.  

An outpatient note dated January 1974 reveals an impression of resolving concussion.

Another clinical record cover sheet showing a period of hospitalization later in January 1974, shows a diagnosis of medical after care for seizure disorder.   

The service treatment records also show the Veteran was seen in September 1978 and reported he had felt dizzy for five days.  He also complained of balance problems and some blurring of vision.  The impression was possible labyrinthitis.  

The Veteran was seen by a private physician in May 2009 for follow-up for problems associated with a traumatic brain injury suffered in January 1974.  The examiner related he had seen him the previous month and prescribed medication to decrease his headaches.  The impressions were cognitive deficits, post-concussion syndrome and ataxia.  The examiner opined that these problems were related to the concussion the Veteran had in 1974.  The symptoms were wholly consistent with this type of injury.  The examiner commented that while the Veteran had no outward signs of skull injury or bruising on his head at the time of the fall, the symptoms were all consistent with post-concussion syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide appropriate notice, specifically regarding secondary service connection under the provisions of 38 C.F.R. § 3.310, to include evidence of aggravation.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for residuals of a traumatic brain injury, vertigo, seizure disorder and headaches.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.

3.  Schedule a VA neurological examination to determine the nature and etiology of any current neurological disorder.  All necessary tests should be performed.  The examiner should state whether the Veteran has any residuals of a traumatic brain injury, vertigo, a seizure disorder or headaches, and, if so, whether it is related to the fall in 1974 in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule a VA eye examination to determine the nature and etiology of the Veteran's right eye disability.  All necessary tests should be performed.  The examiner is requested to furnish an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected left eye disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) the right eye disorder.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


